— Defendants appeal from a judgment of the Supreme Court in favor of plaintiff in an automobile negligence case, entered upon the verdict of a jury. Plaintiff was a passenger in a ear driven by her husband when it was involved in a collision with a vehicle driven by the defendant Harris Gibault. The accident happened at the intersection of Linden Street and Howland Avenue in the Village of Hemstreet Park. Gibault was driving east on Howland Avenue and the Cerkowski car was proceeding north on Linden, intending to make a left turn into Howland Avenue. Plaintiff tried the case upon the theory that the vehicle driven by Gibault ran into the vehicle in which she was riding near the center of the intersection. There is rather convincing evidence, especially photographic exhibits, which strongly suggest that the Cerkowski car “ cut ” the corner on its left side of the street and ran into the Gibault ear. The jury found that both drivers were negligent and returned a verdict of no cause of action against the driver of the Cerkowski ear. On this record a verdict finding that Gibault was negligent was against the weight of the evidence, Judgment reversed, on the law and the facts, and a new trial ordered, with costs to abide the event. Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.